Case 1:18-cv-00819-RJJ-PJG ECF No. 99 filed 06/04/20 PageID.2086 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


KINDI SPALDING,

               Plaintiff,
                                                           CASE No. 1:18-cv-819
v.
                                                           HON. ROBERT J. JONKER
EATON COUNTY, et al.,

            Defendants.
_______________________________/

                               ORDER ADOPTING IN PART
                            REPORT AND RECOMMENDATION

       The Court has reviewed Magistrate Judge Green’s Report and Recommendation in this

matter (ECF No. 93); Plaintiff’s Objections to the Report and Recommendation (ECF No. 94); and

Defendant Smith’s Objection (ECF No. 95). The Court has also reviewed the reply brief filed by

the Ingham County defendants to Plaintiff’s Objections. (ECF No. 98). Under the Federal Rules

of Civil Procedure, where, as here, a party has objected to portions of a Report and

Recommendation, “[t]he district judge . . . has a duty to reject the magistrate judge’s

recommendation unless, on de novo reconsideration, he or she finds it justified.” 12 WRIGHT,

MILLER, & MARCUS, FEDERAL PRACTICE         AND   PROCEDURE § 3070.2, at 381 (2d ed. 1997).

Specifically, the Rules provide that:

               [t]he district judge must determine de novo any part of the
               magistrate judge’s disposition that has been properly objected to.
               The district judge may accept, reject, or modify the recommended
               disposition; receive further evidence; or return the matter to the
               magistrate judge with instructions.

FED R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).
    Case 1:18-cv-00819-RJJ-PJG ECF No. 99 filed 06/04/20 PageID.2087 Page 2 of 6



The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the

Report and Recommendation itself; and Plaintiff’s Objections.

         For the reasons that follow, the Court adopts, in part, the Magistrate Judge’s Report and

Recommendation.

         1. Summary Judgment and Uncontested Dismissals

         This is a civil rights action brought on behalf of Jessica Spalding, who died on August 14,

2015, while in custody at the Ingham County Jail. Ms. Spalding had been arrested on August 11,

2015 and initially lodged at the Eaton County Jail. She was eventually transferred to the Ingham

County Jail with a brief stay in between at the Lansing City Jail. Plaintiff’s personal representative

initiated this action against Eaton County, Ingham County, the City of Lansing, and 59 individuals.

         The Court dismissed 13 of those defendants in an Opinion and Order dated August 30,

2019. (ECF No. 51). Thereafter 19 of the remaining defendants together filed a “Motion to

Dismiss Plaintiff’s Complaint And/Or for Summary Judgment” citing both Rule 12 and Rule 56.

(ECF No. 71).1 Plaintiff responded to the motion on March 11, 2020. (ECF No. 82). In the

response, Plaintiff agreed that some of the moving Defendants could be dismissed from this case.

Those defendants are Melissa Brown, Sam Davis, Andrew Bouck, Scott Wrigglesworth, Nicholas

Wagner, Luis Torrez and Darroll Gatson.

         The Magistrate, firstly, recommends denying Defendants’ motion without prejudice to the

extent it seeks summary judgment and dismissing the seven Defendants that both sides agree can

be dismissed. The Court has reviewed de novo the claims and arguments with respect to this


1
  Thereafter, before any response by Plaintiff, Defendants filed a Motion to Amend (ECF No. 74)
to correct certain assertions as to Defendant Gaytan. (ECF No. 74). While the Magistrate did not
discuss this motion in his Report and Recommendation, the assertions in the motion to amend
appears to have been considered in the subsequent briefing and, furthermore, it does not appear
that Plaintiff opposes the motion to amend. Accordingly, the Court grants the motion to the extent
the Defendants seek to supplement and correct the arguments in their underlying motion.
                                                 2
Case 1:18-cv-00819-RJJ-PJG ECF No. 99 filed 06/04/20 PageID.2088 Page 3 of 6



portion of the R&R. The only argument against this aspect of the Report and recommendation is

in Defendant Smith’s objection, which asserts that he objects to, among other things, the

Magistrate’s recommendation that summary judgment is premature. (ECF No. 95, PageID.2018-

2019). But Defendant Smith fails to develop this argument in any way in his Objections. The

Court is satisfied, therefore, that the motion, to the extent it requests summary judgment, should

be denied without prejudice for the very reasons detailed by the Magistrate Judge. The Court is

further satisfied that dismissal of the above 7 defendants is warranted, and will dismiss them from

the case.

       2. Defendant Smith

       The Magistrate Judge next recommends denying the motion to the extent it seeks dismissal

of Defendant Smith. The Magistrate Judge reasons that the allegations in the Complaint are

sufficient to state a Twombly plausible claim against that Defendant, noting that there is enough to

allege that Defendant Smith was subjectively aware that Jessica Spalding was experiencing a

medical emergency. (ECF No. 93, PageID.1942-1943). Defendant Smith objects (ECF No. 95)

to that conclusion. The objections are lengthy, but they come down to a single primary assertion:

The Magistrate Judge violated principles of Rule 12, Twombly and Iqbal in finding Plaintiff stated

a claim against Defendant Smith. The Court disagrees, and finds that Plaintiff’s Complaint is

sufficient to establish a Twombly plausible claim. Plaintiff alleges that Defendant Smith observed

and was aware that Ms. Spalding was experiencing a medical emergency while he was escorting

Ms. Spalding to her bunk at the Ingham County Jail. Rather than seeking medical attention,

Defendant Smith left Ms. Spalding in her cell. These factual allegations, accepted as true, are

sufficient to meet Plaintiff’s relatively mild burden of alleging deliberate indifference. Rather than

dismissal, further inquiry into this question must await the completion of discovery and summary

judgment, or trial.
                                                  3
Case 1:18-cv-00819-RJJ-PJG ECF No. 99 filed 06/04/20 PageID.2089 Page 4 of 6



       Defendant Smith also objects to the Magistrate Judge’s recommendation with respect to

qualified immunity. The Magistrate Judge reasoned that Defendant Smith had not demonstrated

a basis for qualified immunity because a reasonable official would have understood that the

conduct alleged, accepted as true, would have violated the Eighth Amendment. The Court agrees,

on de novo review, that Defendant Smith has not established a basis for qualified immunity for the

very reasons detailed by the Magistrate Judge.

       3. Defendant Chappell

       Next, the Magistrate Judge recommends the Court grant Defendant’s motion with respect

to Defendant Chappell. Specifically, the Magistrate Judge found the allegations in Plaintiff’s

Complaint accepted as true do not permit a grant of relief because the allegations fail to state a

plausible claim that Defendant Chappell acted with deliberate indifference. Indeed, as set out in

the Complaint, Plaintiff acknowledges that Defendant Chappell informed medical personal that

Ms. Spalding was vomiting and defecating on herself. Numerous decisions from this Court and

other circuits have found deliberate indifference was not established in similar circumstances. See,

e.g., Jones v. Pramstaller, 678 F. Supp. 2d 609, 622-23 (W.D. Mich. 2009); Taylor v. Hillis, No.

1:10-cv-94, 2014 WL 1464315, at *4 (W.D. Mich. Apr. 15, 2014) (citing McGee v. Adams, 721

F.3d 474, 483 (7th Cir. 2013); Arnett v. Webster, 658 F.3d 742 (3d Cir. 2011); Fantone v. Herbik,

528 F. App’x 123, 128 (3d Cir. 2013); Phillips v. Tiona, 508 F. App’x 737, 844 (10th Cir. 2013).

       Plaintiff’s Objections fail to deal in a meaningful way with this analysis. Blackmore v.

Kalamazoo Cty., 390 F.3d 890, 897 (6th Cir. 2004), for example, deals with a situation where no

medical care was sought and is distinguishable on the facts for that reason. It did not deal with a

situation where, as is alleged here with respect to Defendant Chappell, a prison guard relied on a

medical professional. Accordingly, the Court agrees with the Magistrate Judge that Defendant

Chappell should be dismissed from this case.
                                                 4
Case 1:18-cv-00819-RJJ-PJG ECF No. 99 filed 06/04/20 PageID.2090 Page 5 of 6



       4.      Remaining Defendants

       Finally, the Magistrate Judge recommends granting the motion to dismiss with respect to

the ten other moving defendants.      The Magistrate Judge concludes that with respect to these

Defendants, Plaintiff has failed to allege sufficient facts to establish the subjective component of

an Eighth Amendment deliberate indifference claim. At most, the Magistrate Judge reasons,

Plaintiff has alleged these defendants were negligent, a level of culpability below that of deliberate

indifference. The Court has reviewed de novo the Report and Recommendation, and Plaintiff’s

Objections and respectfully disagrees with the Magistrate Judge with regard to this portion of the

Report and Recommendation.

       Plaintiff’s Complaint, while lengthy, is brief with respect to factual allegations against

these ten defendants. But what is apparent from the Complaint is Plaintiff’s assertions that

Defendants were derelict in their duties while Ms. Spalding was experiencing, in an obvious

manner, serious withdrawal symptoms that culminated in Ms. Spalding’s death. Moreover, the

Complaint alleges facts from which it is plausible to infer each Defendant knew enough about Ms.

Spalding’s condition to have the requisite subjective state of mind necessary for an Eighth

Amendment violation. For purposes of Rule 12 review, the Court finds enough here to move

forward. This is especially true in this case where the dismissal motion was joined with a summary

judgment motion. Discovery is now nearly complete, and all dispositive motions are due at the

beginning of August. The primary arguments raised in the Defendants’ reply brief rely on a

parsing of details that is best sorted out on summary judgment. Accordingly, this aspect of the

motion will be denied without prejudice.

       Finally, in her objection Plaintiff requests leave to amend the Complaint. This request is

denied. At this stage of the case if Plaintiff desires to amend her Complaint she must first seek

leave of Court through a motion that complies with the Federal and local rules.
                                                  5
Case 1:18-cv-00819-RJJ-PJG ECF No. 99 filed 06/04/20 PageID.2091 Page 6 of 6



                                        CONCLUSION

         ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 93) is ADOPTED IN PART.

         IT IS FURTHER ORDERED that Defendant’s Motion to Amend (ECF No. 74) is

GRANTED to the extent Defendants seek to correct the factual assertions in the motion to dismiss.

         IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss, or in the alternative,

for summary judgment (ECF No. 71) is GRANTED to the extent it seeks dismissal of Defendant

Chappell (based on failure to state a claim) and Defendants Melissa Brown, Sam Davis, Andrew

Bouck, Scott Wrigglesworth, Nicholas Wagner, Luis Torrez and Darroll Gatson (based on both

sides’ request). Those Defendants are DISMISSED from this case.

         The motion is DENIED WITHOUT PREJUDICE in all other respects. The remaining

moving defendants, and any other remaining defendants, may file a new Rule 56 motion at the

completion of discovery.

         IT IS FURTHER ORDERED that Plaintiff’s Objection (ECF No. 94) and Defendant

Smith’s Objection (ECF No. 95) to the Report and Recommendation are adjudicated consistent

with this Order.



Dated:      June 4, 2020                    /s/ Robert J. Jonker
                                            ROBERT J. JONKER
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               6
